Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on March 21, 2022.  Application No. 17/572,359, filed January 10, 2022, is a Continuation of U.S. Nonprovisional application No. 17/160,868, filed January 28, 2021, (now issued U.S. Patent No. 11,247,971) which is a Continuation of U.S. Nonprovisional application No. 16/455,848, filed June 28, 2019, (now issued U.S. Patent No. 10,961,200) which is a Continuation of U.S. Nonprovisional application No. 15/540,893, filed June 29, 2017, (now issued U.S. Patent No. 10,351,532) which is a 371 of PCT/US2015/067895, filed December 29, 2015, and claims the benefit of U.S. Provisional application No. 62/097,226, filed December 29, 2014.  Claims 1-11 are pending.  
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Giblin et al, US2010/0016371 A1.  The CAS Abstract for Giblin discloses the following compounds:  

    PNG
    media_image1.png
    303
    330
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    321
    384
    media_image2.png
    Greyscale

(Giblin et al., citing the CAS abstract for the compounds depicted above.)  These compounds read on compounds of formula (Ib’), wherein the formula, R1 is CO2R4, where R4 is H or a C1-alkyl; R3 is a halo (Cl); R10 is hydrogen; X1 is CH2; X3 is CH; and X2 is -S-.  

Claims 1, 2, 4-7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Atobe et al., 24(5) Bioorg. & Med. Chem. Letts. 1327-1333 (2014) (Pub’d March 1, 2014).  The CAS Abstract for Atobe discloses the following compound:  

    PNG
    media_image3.png
    233
    416
    media_image3.png
    Greyscale

(Atobe et al., citing the CAS abstract for the compound depicted above.)  This compound reads on a compound of formula (Ib’), wherein the formula, R1 is CO2R4, where R4 is a C2-alkyl; m is 0; R10 is hydrogen; X1 is a bond; X3 is CH; and X2 is -S-.  
Conclusion
	Claims 1, 2, 4-9, and 11 are rejected.
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625